






Exhibit 10 (q)




Non-Employee Director Compensation
February 2014




Board Members:


Annual Retainer:                    $ 60,000
    
Annual Equity Award:                $ 90,000*


    *Target Value of restricted stock         
$150,000


Lead Director Fee:        $ 20,000


Committee Chair Fees:


Audit                $ 15,000
Compensation        $ 15,000
Governance            $ 10,000
Nominating            $ 10,000




Meeting Fees:            $ 1,500**


**For meetings attended in excess of 24 in a year




Initial Equity Grant:


Number of restricted shares equal to $150,000 divided by closing price of
Company's stock on the date of election to the Board






